Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 8, 11, 14, & 17-20, in the reply filed on 08/24/2022 is acknowledged.
2.	Claims 1-7, 9-10, 12, & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/24/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claims 8, 11, 14, & 17-20 are objected to because of the following informalities:
A.	In claim 8, line 5, “2~14nm” should be changed to --2 – 14 nm--.
B.	In claim 8, lines 7-8, “based on the total mass of the catalyst,” should be moved to the end of the claim for better read.
C.	In claim 8, last line, “0.1~10%” should be changed to --0.1 – 10%--.
D.	In claim 11, line 5, “2~14nm” should be changed to --2 – 14 nm--.
E.	In claim 11, lines 7-8, “based on the total mass of the catalyst,” should be moved to the end of the claim for better read.
F.	In claim 11, last line, “0.1~10%” should be changed to --0.1 – 10%--.
G.	In claim 14, line 5, “2~14nm” should be changed to --2 – 14 nm--.
H.	In claim 14, lines 7-8, “based on the total mass of the catalyst,” should be moved to the end of the claim for better read.
I.	In claim 14, last line, “0.1~10%” should be changed to --0.1 – 10%--.
J.	In claim 17, line 5, “2~14nm” should be changed to --2 – 14 nm--.
K.	In claim 17, lines 7-8, “based on the total mass of the catalyst,” should be moved to the end of the claim for better read.
L.	In claim 17, last line, “0.1~10%” should be changed to --0.1 – 10%--.
M.	In claim 18, line 5, “2~14nm” should be changed to --2 – 14 nm--.
N.	In claim 18, lines 7-8, “based on the total mass of the catalyst,” should be moved to the end of the claim for better read.
O.	In claim 18, last line, “0.1~10%” should be changed to --0.1 – 10%--.
P.	In claim 19, line 5, “2~14nm” should be changed to --2 – 14 nm--.
Q.	In claim 19, lines 7-8, “based on the total mass of the catalyst,” should be moved to the end of the claim for better read.
R.	In claim 19, last line, “0.1~10%” should be changed to --0.1 – 10%--.
S.	In claim 20, line 5, “2~14nm” should be changed to --2 – 14 nm--.
T.	In claim 20, lines 7-8, “based on the total mass of the catalyst,” should be moved to the end of the claim for better read.
U.	In claim 20, last line, “0.1~10%” should be changed to --0.1 – 10%--.
V.	In claims 8, 11, 14, & 17-20, line 2, it would appear that the claims are currently depending upon nonelected (withdrawn) claims.  It is requested that these claims are amended in such a way not to depend upon the nonelected (withdrawn) claims for further examination and consideration.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claim(s) 8, 11, 14, & 17-20 is/are rejected under 35 U.S.C. 103 as obvious over Wang (US 5,543,378).
	Wang ‘378 discloses a composition comprising concentric polyhedral of carbon having an internal cavity with a palladium crystallite encapsulated therein (See col. 6, claim 6).  The palladium crystallite is a single grain palladium crystal, which generally are very small crystals, about 1 nm to 1 mm (See col. 3, lines 2-4).  See also entire reference for further details.
	The reference does not teach the claimed limitation on “the mass fraction of the Pd metal nanoparticles is 0.1 – 10%”.
	Examiner considers finding of an optimum or effective amount of the Pd metal nanoparticles in order to achieve an effective and useful catalyst material is prima facie obvious to one of ordinary skill in the art at the time the invention was made because metal content is a results-effective variable, See In re Boesch and In re Aller.
	The instant claims are drawn to product-by-process because they are depending upon the method claims.  While the disclosed composition might not be prepared by the same method, the composition disclosed appears to be the same as claimed.  

B.	Claim(s) 8, 11, 14, & 17-20 is/are rejected under 35 U.S.C. 103 as obvious over Li et al. (CN 102513099A).
	Li et al. discloses a metal catalyst loaded by mesoporous carbon, the metal catalyst is composed of 0.01 – 90 wt.% of metal grains and 10 – 99.99 wt.% of mesoporous carbon carrier.  The average grain diameter of the metal grains is 1 – 100 nm.  See Abstract.  The metal is selected from a group of suitable metals including Pd (See paragraph [0015]).
	The instant claims are drawn to product-by-process because they are depending upon the method claims.  While the disclosed composition might not be prepared by the same method, the composition disclosed appears to be the same as claimed.  

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-20 are pending.  Claims 8, 11, 14, & 17-20 are rejected.  Claims 1-7, 9-10, 12-13, & 15-16 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 27, 2022